IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


EQT PRODUCTION COMPANY,                 : No. 432 WAL 2015
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
ROBERT M. BOCHTER, II; MATTHEW          :
PASQUINELLI; VENTURE ENERGY             :
SOLUTIONS, LLC; AND CONFLUENCE          :
ENERGY CONSULTANTS, LLC,                :
                                        :
                 Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.